DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-12 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6-7 of conflicting Patent No. 10,880,602 B2 in view of U.S. Pub. No. 20180020963 A1 to Fraint. Look below for example.
Table 1 illustrates the conflicting claim pairs:

Conflicting Patent No. 10,880,602 B2
1
1 and 6
1 
and 7
1
1







Pending Application 16/827649
1
2
3
4
5
6
7
8
9
10
11
12



Conflicting Patent No. 10,880,602 B2
Claim 1 of Conflicting Application
Serial Number (16/827649)
Claim 1 of Pending Application
1. A computer-implemented method of utilizing user facial expressions when viewing digital media over a network for evaluating a marketing campaign: 
1. A computer-implemented method of user engagement and tracking user mannerisms for gaming systems, the method comprising: 

providing a plurality of mobile electronic computing devices for a plurality of users, each of the plurality of mobile electronic computing devices with a display screen, a camera, and a media player; 
providing a gaming machine with a display screen, eye-tracking software, facial recognition software, a camera configured to face in the same direction as the display screen faces, and a media player, the facial recognition software operably configured to recognize a plurality of facial expressions of a user using a plurality of facial recognition parameters on the user's face; 
providing an electronic computing device of a marketing user; 

providing a central database communicatively coupled with the plurality of mobile electronic computing devices and the electronic computing device of the marketing user over a network; 

receiving and storing, on the central database, a digital media presentation from the electronic computing device of the marketing user and a plurality of user accounts each respectively associated with a plurality of users respectively associated with the plurality of mobile electronic computing devices, the plurality of plurality of users having an electronic communication protocol associated therewith; 
providing a central database communicatively coupled with the gaming machine and storing a plurality of media presentations;
communicating a digital media viewing request to the plurality of plurality of users using the respective electronic communication protocol associated 

initiating a marketing review software application resident on the plurality of mobile electronic computing devices, through the digital media viewing request, the marketing review software application having eye-tracking software and facial recognition software operably configured to recognize a plurality of facial expressions of a user with a user baseline; 

confirming sight by at least one of the plurality of users using the eye-tracking software and using the camera; 
confirming sight by the user of the one of the plurality of media presentations using eye- tracking software and using the camera;
publishing, on the at least one of the plurality of users and through the marketing review software application, the digital media presentation through the media player on the display screen for a viewing interval; 
publishing one of the plurality of media presentations through the media player on the display screen of the gaming machine;
while confirming sight of the at least one of the plurality of users and during the viewing interval, capturing and recording, through the facial recognition software, at least one of the plurality of facial expressions of the at least one of the plurality of users; and 
while confirming sight by the user, capturing, through the facial recognition software, at least one of the plurality of facial expressions of the user; and
communicating the at least one of the plurality of facial expressions of the at least one of the plurality of users to the electronic computing device of the marketing user for review and analyzing.
publishing another of the plurality of media presentations through the media player on the display screen and, after initial publication of the one of the plurality of media presentations, soley based on the at least one of the plurality of facial expressions of the user.




	
As Table 2 clearly illustrates, the only limitation not taught by claim 1 of the conflicting patent No. 10,880,602 B2 is:

Fraint discloses a gaming machine (Fraint ¶0033 gaming console); and publishing another of the plurality of media presentations through the media player on the display screen and, after initial publication of the one of the plurality of media presentations, soley based on the at least one of the plurality of facial expressions of the user (Fraint Fig. 3, 6, ¶0036, 0039, 0056, displaying another media through media device on display screen after initial media content for display based on currently  sensed emotional state including facial expressions)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify conflicting Patent No. 10,880,602 B2 by a gaming machine; and publishing another of the plurality of media presentations through the media player on the display screen and, after initial publication of the one of the plurality of media presentations, soley based on the at least one of the plurality of facial expressions of the user as disclosed by Fraint. The suggestion/motivation would have been in order to provide media recommendations based on the sensed users facial expressions enhancing the user’s viewing experience.


 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-U.S. Pub. No. 20120222058 A1 to el Kaliouby (Correlating the mental state data which was captured for the individual to mental state data collected from other people who experienced the first media presentation. The recommending the second media presentation to the individual may be further based on the correlating between the individual and the other people. The first media presentation may include one of a group consisting of a movie, a television show, a web series, a webisode, a video, a video clip, an electronic game, an e-book, and an e-magazine. The second media presentation may include one of a group 
-U.S. Pub. No. 20170243055 A1 to Naveh (A calibration component may be configured to receive a request to calibrate emotion detection and present a type of emotion to a user. The calibration component may utilize the imaging component to detect emotion characteristics and store an association between the presented type of emotion and the detected emotion characteristics in the storage component).
-U.S. Pub. No. 20150208125 A1 to Robinson (The processor to  receive a signal indicating that at least one open eye of a user viewing the display device has been detected; and responsive to receipt of said signal, maintain display of video content for a predetermined time.)
Claims 1-12 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KYU CHAE/
Primary Examiner, Art Unit 2426